DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 24 February 2020.

Allowable Subject Matter
Claims 1, 2, 4 and 7-13 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the HfAlOx solution is made by adding hafnium tetrachloride (HfCl4) powder and aluminum nitrate nonahydrate (Al(NO3)3∙9H2O) into ethylene glycol methyl either as a solution, as required by claim 1.  Claims 2 and 4 depend from independent claim 1 and are allowable for the same reasons
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, providing a glass substrate, coating a flexible substrate solution on the glass substrate to form the flexible substrate, and developing the flexible substrate using a high-level output voltage and an oven, wherein the flexible substrate is made of polyimide; and coating an HfAlOx solution on the polysilicon layer and baking the HfAlOx solution to form an HfAlOx insulating layer, as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815